Pannell, Presiding Judge.
The defendant pled guilty to the offense of burglary and was sentenced to serve one year in the penitentiary *510and three years on probation. The probationary sentence was revoked on May 19,1975, and the defendant appeals the order of revocation. Before the case was argued, the state filed a motion to dismiss the appeal on the ground that appellant had escaped during the pendency of this appeal and was no longer in custody. The motion was supported by the affidavit of appellant’s custodian, the sheriff of Dooly County, showing appellant was a fugitive from justice and had not been recaptured. Neither appellant nor his counsel has filed a denial of the facts contained in the affidavit. "In these circumstances, the case has become moot and for that reason the motion must be granted and his appeal is hereby dismissed.” Gravitt v. State, 221 Ga. 812 (147 SE2d 447).
Submitted October 8, 1975
Decided November 10, 1975.
Davis & Gregory, Hardy Gregory, Jr., for appellant.
D. E. Turk, District Attorney, for appellee.

Appeal dismissed.


Quillian and Clark, JJ., concur.